Exhibit 10.1

(Multicurrency-Cross Border)

ISDA®

International Swap Dealers Association. loc.




MASTER AGREEMENT




dated as of December 28, 2007




BARCLAYS BANK PLC (Party A)

and

LEGG MASON, INC. (Party B)




have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.




Accordingly, the parties agree as follows:-




1.

Interpretation




(a)

Definitions. The terms defined in Section 14 and in the Schedule will have the
meanings therein specified for the purpose of this Master Agreement.




(b)

Inconsistency. In the event of any inconsistency between the provisions of the
Schedule and the other provisions of this Master Agreement, the Schedule will
prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.




(c)

Single Agreement. All Transactions are entered into in reliance on the fact that
this Master Agreement and all Confirmations form a single agreement between the
parties (collectively referred to as this "Agreement"), and the parties would
not otherwise enter into any Transactions.




2.

Obligations




(a)

General Conditions.




(i)

Each party will make each payment or delivery specified in each Confirmation to
be made by it, subject to the other provisions of this Agreement.




(ii)

Payments under this Agreement will be made on the due date for value on that
date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.




(iii)

Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

Copyright © 1992 by International Swap Dealers Association. Inc.





1




--------------------------------------------------------------------------------

(b)

Change of Account. Either party may change its account for receiving a payment
or delivery by giving notice to the other party at least five Local Business
Days prior to the scheduled date for the payment or delivery to which such
change applies unless such other party gives timely notice of a reasonable
objection to such change.




(c)

Netting. If on any date amounts would otherwise be payable:-

(i)

in the same currency; and

(ii)

in respect of the same Transaction,




by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.




The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.




(d)

Deduction or Withholding for Tax..




(i)

Gross-Up. All payments under this Agreement will be made without any deduction
or withholding for or on account of any Tax unless such deduction or withholding
is required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, then in effect. If a party is so required to
deduct or withhold, then that party ("X") will:-




(1)

promptly notify the other party ("Y") of such requirement;




(2)

pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;




(3)

promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and




(4)

if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:-




(A)

the failure by Y to comply with or perform any agreement contained in Section
4(a)(i), 4(a)(iii) or 4(d); or




(B)

the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into





2




--------------------------------------------------------------------------------

(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.




(ii)

Liability. If:-




(1)

X is required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, to make any deduction or withholding in respect
of which X would not be required to pay an additional amount to Y under Section
2(d)(i)(4);




(2)

X does not so deduct or withhold; and




(3)

a liability resulting from such Tax is assessed directly against X,




then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).




(e)

Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.




3.

Representations




Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:-




(a)

Basic Representations.




(i)

Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;




(ii)

Powers. It has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and any
obligations it has under any Credit Support Document to which it is a party and
has taken all necessary action to authorise such execution, delivery and
performance;




(iii)

No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;




(iv)

Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Credit Support Document to
which it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with; and








3




--------------------------------------------------------------------------------

(v)

Obligations Binding. Its obligations under this Agreement and any Credit Support
Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).




(b)

Absence of Certain Events.  No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.




(c)

Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.




(d)

Accuracy of Specified Information. All applicable information that is furnished
in writing by or on behalf of it to the other party and is identified for the
purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.




(e)

Payer Tax Representation. Each representation specified in the Schedule as being
made by it for the purpose of this Section 3(e) is accurate and true.




(f)

Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.




4.

Agreements




Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:-




(a)

Furnish Specified Information. It will deliver to the other party or, in certain
cases under subparagraph (iii) below, to such government or taxing authority as
the other party reasonably directs:-




(i)

any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;




(ii)

any other documents specified in the Schedule or any Confirmation; and




(iii)

upon reasonable demand by such other party, any form or document that may be
required or reasonably requested in writing in order to allow such other party
or its Credit Support Provider to make a payment under this Agreement or any
applicable Credit Support Document without any deduction or withholding for or
on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,




in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.




(b)

Maintain Authorisations. It will use all reasonable efforts to maintain in full
force and effect all consents of any governmental or other authority that are
required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.





4




--------------------------------------------------------------------------------




(c)

Comply with Laws. It will comply in all material respects with all applicable
laws and orders to which it may be subject if failure so to comply would
materially impair its ability to perform its obligations under this Agreement or
any Credit Support Document to which it is a party.




(d)

Tax Agreement. It will give notice of any failure of a representation made by it
under Section 3(f) to be accurate and true promptly upon learning of such
failure.




(e)

Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax levied or
imposed upon it or in respect of its execution or performance of this Agreement
by a jurisdiction in which it is incorporated, organised, managed and
controlled, or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located ("Stamp
Tax Jurisdiction") and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party's
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.




5.

Events of Default and Termination Events




(a)

Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
"Event of Default") with respect to such party:-




(i)

Failure to Pay or Deliver. Failure by the party to make, when due, any payment
under this Agreement or delivery under Section 2(a)(i) or 2(e) required to be
made by it if such failure is not remedied on or before the third Local Business
Day after notice of such failure is given to the party;




(ii)

Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;




(iii)

Credit Support Default.




(1)

Failure by the party or any Credit Support Provider of such party to comply with
or perform any agreement or obligation to be complied with or performed by it in
accordance with any Credit Support Document if such failure is continuing after
any applicable grace period has elapsed;




(2)

the expiration or termination of such Credit Support Document or the failing or
ceasing of such Credit Support Document to be in full force and effect for the
purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party, or




(3)

the party or such Credit Support Provider disaffirms, disclaims, repudiates or
rejects, in whole or in part, or challenges the validity of, such Credit Support
Document;




(iv)

Misrepresentation. A representation (other than a representation under Section
3(e) or (f)) made or repeated or deemed to have been made or repeated by the
party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;




(v)

Default under Specified Transaction. The party, any Credit Support Provider of
such party or any applicable Specified Entity of such party (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period,





5




--------------------------------------------------------------------------------

there occurs a liquidation of, an acceleration of obligations under, or an early
termination of, that Specified Transaction, (2) defaults, after giving effect to
any applicable notice requirement or grace period, in making any payment or
delivery due on the last payment, delivery or exchange date of, or any payment
on early termination of, a Specified Transaction (or such default continues for
at least three Local Business Days if there is no applicable notice requirement
or grace period) or (3) disaffirms, disclaims, repudiates or rejects, in whole
or in part, a Specified Transaction (or such action is taken by any person or
entity appointed or empowered to operate it or act on its behalf);




(vi)

Cross Default. If "Cross Default" is specified in the Schedule as applying to
the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);




(vii)

Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:-




(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or




(viii)

Merger Without Assumption. The party or any Credit Support Provider of such
party consolidates or amalgamates with, or merges with or into, or transfers all
or substantially all its assets to, another entity and, at the time of such
consolidation, amalgamation, merger or transfer:-




(1)

the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or





6




--------------------------------------------------------------------------------

pursuant to an agreement reasonably satisfactory to the other party to this
Agreement; or




(2)

the benefits of any Credit Support Document fail to extend (without the consent
of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.




(b)

Termination Events. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any event specified below constitutes an Illegality if the event
is specified in (i) below, a Tax Event if the event is specified in (ii) below
or a Tax Event Upon Merger if the event is specified in (iii) below, and, if
specified to be applicable, a Credit Event Upon Merger if the event is specified
pursuant to (iv) below or an Additional Termination Event if the event is
specified pursuant to (v) below:-




(i)

Illegality. Due to the adoption of, or any change in, any applicable law after
the date on which a Transaction is entered into, or due to the promulgation of,
or any change in, the interpretation by any court, tribunal or regulatory
authority with competent jurisdiction of any applicable law after such date, it
becomes unlawful (other than as a result of a breach by the party of Section
4(b)) for such party (which will be the Affected Party):-




(1)

to perform any absolute or contingent obligation to make a payment or delivery
or to receive a payment or delivery in respect of such Transaction or to comply
with any other material provision of this Agreement relating to such
Transaction; or




(2)

to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;




(ii)

Tax Event. Due to (x) any action taken by a taxing authority, or brought in a
court of competent jurisdiction, on or after the date on which a Transaction is
entered into (regardless of whether such action is taken or brought with respect
to a party to this Agreement) or (y) a Change in Tax Law, the party (which will
be the Affected Party) will, or there is a substantial likelihood that it will,
on the next succeeding Scheduled Payment Date (1) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 2(e), 6(d)(ii)
or 6(e)) or (2) receive a payment from which an amount is required to be
deducted or withheld for or on account of a Tax (except in respect of interest
under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is required to be
paid in respect of such Tax under Section 2(d)(i)(4) (other than by reason of
Section 2(d)(i)(4)(A) or (B));




(iii)

 Tax Event Upon Merger. The party (the "Burdened Party") on the next succeeding
Scheduled Payment Date will either (1) be required to pay an additional amount
in respect of an Indemnifiable Tax under Section 2(d)(i)(4) (except in respect
of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any
Indemnifiable Tax in respect of which the other party is not required to pay an
additional amount (other than by reason of Section 2(d)(i)(4)(A) or (B)), in
either case as a result of a party consolidating or amalgamating with, or
merging with or into, or transferring all or substantially all its assets to,
another entity (which will be the Affected Party) where such action does not
constitute an event described in Section 5(a)(viii);




(iv)

Credit Event Upon Merger. If "Credit Event Upon Merger" is specified in the
Schedule as applying to the party, such party ("X"), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or transferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party); or








7




--------------------------------------------------------------------------------

(v)

Additional Termination Event. If any “Additional Termination Event” is specified
in the Schedule or any Confirmation as applying, the occurrence of such event
(and, in such event the Affected Party or Affected Parties shall be as specified
for such Additional Termination Event in the Schedule or such Confirmation).




(c)

Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.




6.

Early Termination




(a)

Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the "Defaulting Party") has occurred and is
then continuing, the other party (the "Non-defaulting Party") may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
"Automatic Early Termination" is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).




(b)

Right to Terminate Following Termination Event.




(i)

Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.




(ii)

Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(l) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.




If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).




Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.




(iii)

Two Affected Parties. If an Illegality under Section 5(b)(i)(l) or a Tax Event
occurs and there are two Affected Parties, each party will use all reasonable
efforts to reach agreement within 30 days after notice thereof is given under
Section 6(b)(i) on action to avoid that Termination Event.




(iv)

Right to Terminate. If:-




(1)

a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii), as
the case may be, has not been effected with respect to all Affected Transactions
within 30 days after an Affected Party gives notice under Section 6(b)(i), or








8




--------------------------------------------------------------------------------

(2)

an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,




either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.




(c)

Effect of Designation.




(i)

If notice designating an Early Termination Date is given under Section 6(a) or
(b), the Early Termination Date will occur on the date so designated, whether or
not the relevant Event of Default or Termination Event is then continuing.




(ii)

Upon the occurrence or effective designation of an Early Termination Date, no
further payments or deliveries under Section 2(a)(i) or 2(e) in respect of the
Terminated Transactions will be required to be made, but without prejudice to
the other provisions of this Agreement. The amount, if any, payable in respect
of an Early Termination Date shall be determined pursuant to Section 6(e).




(d)

Calculations.




(i)

Statement. On or as soon as reasonably practicable following the occurrence of
an Early Termination Date, each party will make the calculations on its part, if
any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.




(ii)

Payment Date. An amount calculated as being due in respect of any Early
Termination Date under section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.




(e)

Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties' election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that "Market Quotation" or the "Second Method", as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.




(i)

Events of Default. If the Early Termination Date results from an Event of
Default:-




(1)

First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the





9




--------------------------------------------------------------------------------

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.




(2)

First Method and Loss. If the First Method and Loss apply, the Defaulting Party
will pay to the Non-defaulting Party, if a positive number, the Non-defaulting
Party's Loss in respect of this Agreement.




(3)

Second Method and Market Quotation. If the Second Method and Market Quotation
apply, an amount will be payable equal to (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party. If that amount is a positive
number, the Defaulting Party will pay it to the Non-defaulting Party; if it is a
negative number, the Non-defaulting Party will pay the absolute value of that
amount to the Defaulting Party.




(4)

Second Method and Loss. If the Second Method and Loss apply, an amount will be
payable equal to the Non-defaulting Party's Loss in respect of this Agreement.
If that amount is a positive number, the Defaulting Party will pay it to the
Non-defaulting Party; if it is a negative number, the Non-defaulting Party will
pay the absolute value of that amount to the Defaulting Party.




(ii)

Termination Events. If the Early Termination Date results from a Termination
Event:-




(1)

One Affected Party. If there is one Affected Party, the amount payable will be
determined in accordance with Section 6(e)(i)(3), if Market Quotation applies,
or Section 6(e)(i)(4), if Loss applies, except that, in either case, references
to the Defaulting Party and to the Non-defaulting Party will be deemed to be
references to the Affected Party and the party which is not the Affected Party,
respectively, and, if Loss applies and fewer than all the Transactions are being
terminated, Loss shall be calculated in respect of all Terminated Transactions.




(2)

Two Affected Parties. If there are two Affected Parties:-




(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount ("X") and the Settlement Amount
of the party with the lower Settlement Amount ("Y") and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and




(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
("X") and the Loss of the party with the lower Loss ("Y").




If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.




(iii)

Adjustment for Bankruptcy. In circumstances where an Early Termination Date
occurs because "Automatic Early Termination" applies in respect of a party, the
amount determined under this Section 6(e) will be subject to such adjustments as
are appropriate and permitted by law to reflect any payments or deliveries made
by one party to the other under this Agreement (and retained by such other
party) during the period from the relevant Early Termination Date to the date
for payment determined under Section 6(d)(ii).





10




--------------------------------------------------------------------------------




(iv)

Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.




7.

Transfer




Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:-




(a)

a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into. or transfer of all or
substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and




(b)

a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).




Any purported transfer that is not in compliance with this Section will be void.




8.

Contractual Currency




(a)

Payment in the Contractual Currency. Each payment under this Agreement will be
made in the relevant currency specified in this Agreement for that payment (the
"Contractual Currency"). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.




(b)

Judgments. To the extent permitted by applicable law, if any judgment or order
expressed in a currency other than the Contractual Currency is rendered (i) for
the payment of any amount owing in respect of this Agreement, (ii) for the
payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term "rate of exchange" includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.




(c)

Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by





11




--------------------------------------------------------------------------------

the party to which any payment is owed and will not be affected by judgment
being obtained or claim or proof being made for any other sums payable in
respect of this Agreement.




(d)

Evidence of Loss. For the purpose of this Section 8, it will be sufficient for a
party to demonstrate that it would have suffered a loss had an actual exchange
or purchase been made.




9.

Miscellaneous




(a)

Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.




(b)

Amendments. No amendment, modification or waiver in respect of this Agreement
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.




(c)

Survival of Obligations. Without prejudice to Sections 2(a)(iii) and 6(c)(ii),
the obligations of the parties under this Agreement will survive the termination
of any Transaction.




(d)

Remedies Cumulative. Except as provided in this Agreement, the rights, powers,
remedies and privileges provided in this Agreement are cumulative and not
exclusive of any rights, powers, remedies and privileges provided by law.




(e)

Counterparts and Confirmations.




(i)

This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.




(ii)

The parties intend that they are legally bound by the terms of each Transaction
from the moment they agree to those terms (whether orally or otherwise). A
Confirmation shall be entered into as soon as practicable and may be executed
and delivered in counterparts (including by facsimile transmission) or be
created by an exchange of telexes or by an exchange of electronic messages on an
electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement.  The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.




(f)

No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.




(g)

Headings. The headings used in this Agreement are for convenience of reference
only and are not to affect the construction of or to be taken into consideration
in interpreting this Agreement.




10.

Offices; Multibranch Parties




(a)

If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.




(b)

Neither party may change the Office through which it makes and receives payments
or deliveries for the purpose of a Transaction without the prior written consent
of the other party.








12




--------------------------------------------------------------------------------

(c)

If a party is specified as a Multibranch Party in the Schedule, such Multibranch
Party may make and receive payments or deliveries under any Transaction through
any Office listed in the Schedule, and the Office through which it makes and
receives payments or deliveries with respect to a Transaction will be specified
in the relevant Confirmation.




11.

Expenses




A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.




12.

Notices




(a)

Effectiveness. Any notice or other communication in respect of this Agreement
may be given in any manner set forth below (except that a notice or other
communication under Section 5 or 6 may not be given by facsimile transmission or
electronic messaging system) to the address or number or in accordance with the
electronic messaging system details provided (see the Schedule) and will be
deemed effective as indicated:-




(i)

if in writing and delivered in person or by courier, on the date it is
delivered;




(ii)

if sent by telex, on the date the recipient's answerback is received;




(iii)

if sent by facsimile transmission, on the date that transmission is received by
a responsible employee of the recipient in legible form (it being agreed that
the burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender's facsimile machine);




(iv)

if sent by certified or registered mail (airmail, if overseas) or the equivalent
(return receipt requested), on the date that mail is delivered or its delivery
is attempted; or




(v)

 if sent by electronic messaging system, on the date that electronic message is
received,




unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.




(b)

Change of Addresses. Either party may by notice to the other change the address,
telex or facsimile number or electronic messaging system details at which
notices or other communications are to be given to it.




13.

Governing Law and Jurisdiction




(a)

Governing Law. This Agreement will be governed by and construed in accordance
with the law specified in the Schedule.




(b)

Jurisdiction. With respect to any suit, action or proceedings relating to this
Agreement

("Proceedings"), each party irrevocably:-




(i)

submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and








13




--------------------------------------------------------------------------------

(ii)

waives any objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party.




Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.




(c)

Service of Process. Each party irrevocably appoints the Process Agent (if any)
specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party's
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days, appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.




(d)

Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.




14.

Definitions




As used in this Agreement:-




“Additional Termination Event” has the meaning specified in Section 5(b).




“Affected Party” has the meaning specified in Section 5(b).




“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.




“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.




“Applicable Rate” means:-




(a)

in respect of obligations payable or deliverable (or which would have been but
for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;




(b)

in respect of an obligation to pay an amount under Section 6(e) of either party
from and after the date (determined in accordance with Section 6(d)(ii)) on
which that amount is payable, the Default Rate;




(c)

in respect of all other obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default Rate;
and




(d)

in all other cases, the Termination Rate.




“Burdened Party” has the meaning specified in Section 5(b).





14




--------------------------------------------------------------------------------




“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.




“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.




“Credit Event Upon Merger” has the meaning specified in Section 5(b).




“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.




“Credit Support Provider” has the meaning specified in the Schedule.




“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.




“Defaulting Party” has the meaning specified in Section 6(a).




“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).




“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.




“Illegality” has the meaning specified in Section 5(b).




“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).




“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.




“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.




“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of





15




--------------------------------------------------------------------------------

them). Loss includes losses and costs (or gains) in respect of any payment or
delivery required to have been made (assuming satisfaction of each applicable
condition precedent) on or before the relevant Early Termination Date and not
made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3) or
6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.




“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the "Replacement Transaction") that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.




“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.




“Non-defaulting Party” has the meaning specified in Section 6(a).




“Office” means a branch or office of a party, which may be such party's head or
home office.




“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.




“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable from among such dealers
having an office in the same city.




“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.








16




--------------------------------------------------------------------------------

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.




“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.




“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:-




(a)

the Termination Currency Equivalent of the Market Quotations (whether positive
or negative) for each Terminated Transaction or group of Terminated Transactions
for which a Market Quotation is determined; and




(b)

such party's Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.




“Specified Entity” has the meaning specified in the Schedule.




“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future,

contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money.




“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.




“Stamp Tax” means any stamp, registration, documentation or similar tax.




“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.




“Tax Event” has the meaning, specified in Section 5(b).




“Tax Event Upon Merger” has the meaning specified in Section 5(b).




“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if "Automatic Early Termination" applies, immediately
before that Early Termination Date).




“Termination Currency” has the meaning specified in the Schedule.




“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
"Other Currency"), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date,





17




--------------------------------------------------------------------------------

or, if the relevant Market Quotation or Loss (as the case may be), is determined
as of a later date, that later date, with the Termination Currency at the rate
equal to the spot exchange rate of the foreign exchange agent (selected as
provided below) for the purchase of such Other Currency with the Termination
Currency at or about 11:00 a.m. (in the city in which such foreign exchange
agent is located) on such date as would be customary for the determination of
such a rate for the purchase of such Other Currency for value on the relevant
Early Termination Date or that later date. The foreign exchange agent will, if
only one party is obliged to make a determination under Section 6(e), be
selected in good faith by that party and otherwise will be agreed by the
parties.




“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.




“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.




“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market value of that which was (or would have been) required to be
delivered as of the originally scheduled date for delivery, in each case
together with (to the extent permitted under applicable law) interest, in the
currency of such amounts, from (and including) the date such amounts or
obligations were or would have been required to have been paid or performed to
(but excluding) such Early Termination Date, at the Applicable Rate. Such
amounts of interest will be calculated on the basis of daily compounding and the
actual number of days elapsed. The fair market value of any obligation referred
to in clause (b) above shall be reasonably determined by the party obliged to
make the determination under Section 6(e) or, if each party is so obliged, it
shall be the average of the Termination Currency Equivalents of the fair market
values reasonably determined by both parties.




IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.




………………………………………………………….

………………………………………………………….

BARCLAYS BANK PLC (Party A)

LEGG MASON, INC. (Party B)







By: /s/ John Lovisolo…………………………………

By: /s/ Charles J. Daley, Jr.……………………………

Name: John Lovisolo

Name: Charles J. Daley, Jr.

Title: MD

Title: Senior Vice President, Chief Financial Officer and Treasurer

Date: 12/28/2007

Date: 12/28/2007















































18




--------------------------------------------------------------------------------




(Multicurrency –­ Cross-Border)







SCHEDULE




to the




1992 ISDA Master Agreement




dated as of December 28, 2007




between




BARCLAYS BANK PLC

and

LEGG MASON, INC.

 

(“Party A”)

(“Party B”)

 

established as a Public Limited Company
under the laws of England and Wales

established as an incorporated company

under the laws of Maryland, USA







Part 1.   Termination Provisions.

 

(a)

"Specified Entity" means in relation to Party A for the purpose of:–­




Section 5(a)(v),

None

Section 5(a)(vi),

None

Section 5(a)(vii),

None

Section 5(b)(iv),

None




and in relation to Party B for the purpose of:–­




Section 5(a)(v),

Party B’s Material Affiliates

Section 5(a)(vi),

Party B’s Material Affiliates

Section 5(a)(vii),

Party B’s Material Affiliates

Section 5(b)(iv),

Party B’s Material Affiliates




For purposes of this Part 1(a), the term “Material Affiliates” shall mean those
Affiliates of the relevant Party whose total assets, as shown by the latest
audited balance sheet of that company, amount in value to at least 10% of the
consolidated total assets of the group to which that company is a member as
recorded in the latest consolidated accounts for that group.




(b)

"Specified Transaction" means instead of the definition in Section 14 of this
Agreement, (i) any transaction (including an agreement with respect to any such
transaction) now existing or hereafter entered into between one party to this
Agreement (or any Credit Support Provider of such party or any applicable
Specified Entity of such party) and the other party to this Agreement (or any
Credit Support Provider of such other party or any applicable Specified Entity
of such other party) which is not a Transaction under this Agreement but (A)
which is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar





19




--------------------------------------------------------------------------------

transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(B) which is a type of transaction that is similar to any transaction referred
to in clause (A) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, (ii)
any combination of these transactions and (iii) any other transaction identified
as a Specified Transaction in this agreement or the relevant confirmation.




(c)

The "Cross Default" provisions of Section 5(a)(vi) will apply to Party A and to
Party B.  The following shall apply with respect to Section 5(a)(vi):




(i)

"Specified Indebtedness" means, instead of the definition in Section 14, any
obligation or indebtedness (whether present or future, contingent or otherwise,
as principal or surety or otherwise) in respect of borrowed money, capital lease
obligations or guarantee obligations in respect of the same (provided, that
indebtedness or obligations in respect of deposits received in the ordinary
course of the banking business of such entity shall not constitute Specified
Indebtedness).




(ii)

"Threshold Amount" means, (i) in relation to Party A, an amount equal to 3% of
Party A’s shareholders’ equity (on a consolidated basis) determined in
accordance with generally accepted accounting principles in Party A’s
jurisdiction of incorporation or organization as at the end of Party A’s most
recently completed fiscal year, and (ii) in relation to Party B, USD 50,000,000
or its equivalent in other currencies.




(d)

The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will apply to
Party A and to Party B.  Section 5(b)(iv) of the Agreement is replaced with the
following:




“The term “Credit Event Upon Merger” shall mean that a Designated Event (as
defined below) occurs with respect to a party, any Credit Support Provider of
such party or any applicable Specified Entity of such party (in each case, “X”)
and such Designated Event does not constitute an event described in Section
5(a)(viii) of this Agreement and the creditworthiness of X or, if applicable,
the successor, surviving or transferee entity of X, after taking into account
any applicable Credit Support Document, is, in the reasonable opinion of the
other party, materially weaker immediately after the occurrence of such
Designated Event than that of X immediately prior to the occurrence of such
Designated Event (and, in any such event, such party or its successor, surviving
or transferee entity, as appropriate, will be the Affected Party) provided
however, that the phrase “materially weaker” as used with respect to Credit
Event Upon Merger means that (A) the rating (or in the case of more than one
rating by the same rating agency, any rating) issued or maintained by either S&P
or Moody's or any Substitute Agency with respect to the Debt Securities, or, in
the case of more than one rating by the same rating agency, any rating of such
Debt Securities, of Party A or Party B (or its Credit Support Provider if said
party is not rated), as applicable, after such event is below or revised
downward below either BBB in the case of S&P or Baa2 in the case of Moody's or
their respective equivalent ratings issued by a Substitute Agency; or (B) after
such event either S&P or Moody's (or a Substitute Agency) have ceased to rate
any of the Debt Securities of such Party (or its Credit Support Provider if said
party is not rated).  




A “Designated Event” with respect to X means that:




(i)

X consolidates or amalgamates with or merges with or into, or transfers all or
substantially all its assets (or any substantial part of the assets comprising
the business conducted by X as of the date of this Agreement) to, or receives
all or substantially all the





20




--------------------------------------------------------------------------------

assets or obligations of, another entity or reorganizes, reincorporates or
reconstitutes into or as another entity; or   




(ii)

any person or related group of persons or entity acquires directly or indirectly
the beneficial ownership of (A) equity securities having the power to elect a
majority of the board of directors (or its equivalent) of X or (B) any other
ownership interest enabling it to exercise control of X; or




(iii)

X effects any substantial change in its capital structure by means of the
issuance, incurrence or guarantee of debt or the issuance of (A) preferred stock
or other securities convertible into, or exchangeable for, debt or preferred
stock; or (B) in the case of entities other than corporations, any other form of
ownership interest; or




(iv)

X enters into an agreement providing for any of the foregoing.”




(e)

The "Automatic Early Termination" provision of Section 6(a) will not apply to
Party A and will not apply to Party B.




(f)

Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement:




(i)

Market Quotation will apply, provided that in respect of FX Transactions and
Currency Options (as defined in Part 6 of this Schedule) Loss shall apply.




(ii)

The Second Method will apply.




(g)

"Termination Currency" means United States Dollars.




(h)

Additional Termination Event will apply. The following events shall each
constitute Additional Termination Events pursuant to Section 5(b)(v) (for the
purposes of which, Party B shall be the sole Affected Party and all Transactions
shall be Affected Transactions):




(i)

Party B loses or has withdrawn from it or fails to obtain renewal of any
necessary license or regulatory authorization from any regulatory authority
which results in Party B becoming legally unable to contract or operate its
business;

(ii)

Party B fails to deliver to Party A its certification of compliance with the
minimum Available Cash Liquidity requirement in accordance with the provisions
of Part 3(b) of the Schedule and such failure is not remedied on or before the
tenth Local Business Day after notice of such failure is given by Party A to
Party B.

(iii)    Material Adverse Change.  In relation to Party B only, any event or
circumstance, or series of events or circumstances, occurs which has a Material
Adverse Effect with respect to Party B.  "Material Adverse Effect" means a
material adverse effect on (i) the business, financial condition or operations
of Party B and its subsidiaries, taken as a whole, (ii) the ability of Party B
to perform any of its material obligations under this Agreement or (iii) the
rights of or benefits available to Party A under this Agreement.




(iv)  Minimum Available Cash.  Party B fails to maintain at all times Available
Cash Liquidity of at least USD 250 million.  As used herein "Available
Cash Liquidity" means USD cash and cash equivalents (or their equivalent in
other currencies), as shown on Party B’s consolidated balance sheet prepared in
accordance with generally accepted accounting principles, and RCF Capacity held
by Party B or its subsidiaries.  As used herein "RCF Capacity" means available
undrawn commitments under any committed revolving credit facility to which Party
B or any of its subsidiaries is a borrower; or

 

(xi)     Ratings Trigger.  In relation to Party B only: (A) the rating (or in
the case of more than one rating by the same rating agency, any rating) issued
or maintained by either Standard & Poor's (a division of The McGraw-Hill
Companies, Inc.) and its successors ("S&P") or Moody's Investors Service, Inc.
and its successors ("Moody's") or any rating agency substituted for either of
them by agreement between Party A and Party B (a "Substitute Agency") with
respect to the long-term, unsecured, unsubordinated debt securities ("Debt





21




--------------------------------------------------------------------------------

Securities"), or, in the case of more than one rating by the same rating agency,
any rating of such Debt Securities, of Party B is below or revised downward
below either BBB in the case of S&P or Baa2 in the case of Moody's or their
respective equivalent ratings issued by a Substitute Agency; or (B) either S&P
or Moody's (or a Substitute Agency) have ceased to rate any of the Debt
Securities of Party B.







Part 2. Tax Representations.




(a)

Party A and Party B Payer Tax Representations.  For the purpose of Section 3(e),
each of Party A and Party B makes the following representation:




It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on:  (i) the accuracy of any representation made by
the other party pursuant to Section 3(f) of this Agreement; (ii) the
satisfaction of the agreement of the other party contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement; and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) and the
other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.




(b)

Party A Payee Tax Representations.  For the purpose of Section 3(f), Party A
makes the following representation(s):




(i)

with respect to payments made to Party A which are not effectively connected to
the United States:




It is a non-U.S. branch of a foreign person for United States federal income tax
purposes.




(ii)

with respect to payments made to Party A which are effectively connected to the
United States:




Each payment received or to be received by it in connection with this Agreement
will be effectively connected with its conduct of a trade or business in the
United States.




(c)

Party B Payee Tax Representations.  For the purpose of Section 3(f), Party B
makes the following representations:




For the purpose of Section 3(f), Party B makes the following representation:




It is an incorporated company located in the State of Maryland for United States
federal income tax purposes and its Federal taxation identification number is
52-1200960.




 





22




--------------------------------------------------------------------------------

Part 3. Agreement to Deliver Documents.




For the purpose of Section 4(a)(i) and (ii) of this Agreement, each party agrees
to deliver the following documents as applicable:-




(a)

Tax forms, documents or certificates to be delivered are:




Party required to deliver document

Form/Document/

Certificate




Date by which

to be delivered




Party A and

Party B




Any form or document accurately completed and in a manner reasonably
satisfactory to the other party that may be required or reasonably requested in
order to allow the other party to make a payment under a Transaction without any
deduction or withholding for or on account of any Tax or with deduction or
withholding at a reduced rate, promptly upon reasonable demand by the other
party, including, without limitation, an executed United States Internal Revenue
Service Form W-9 or Form W-8BEN and/or W-8ECI (or any successor thereto).




Upon execution of this Agreement, and thereafter promptly upon reasonable demand
by the other Party.




(b)

Other documents to be delivered are:




Party required to deliver document

Form/Document/

Certificate




Date by which

to be delivered




Covered by Section 3(d) Representation




Party A and

Party B




Evidence, reasonably satisfactory to the other party, as to the incumbency and
true signatures of the signatories of such party for this Agreement and each
Confirmation.




Upon execution of this Agreement and, if requested, each Confirmation.




Yes







Party A and

Party B




Evidence, reasonably satisfactory to the other party, of the power of such party
to and authorizing the execution and delivery of this Agreement and each
Confirmation and performance of its obligations hereunder.




At or prior to the execution of this Agreement.




Yes




Party A and Party B




The Credit Support Document referred to in Part 4(f) and evidence, reasonably
satisfactory to the other party, as to the incumbency and true signatures of the
signatories to such Credit Support Document.




Upon execution of this Agreement, any relevant Credit Support Document and any
relevant Confirmation.




Yes








23




--------------------------------------------------------------------------------






Party A and Party B

Copy of such Party’s most recent, publicly available interim or quarterly, as
applicable, report containing unaudited financial statements, prepared in
accordance with generally accepted accounting principles in the country in which
such party is organized, consistently applied.

Where such financial statement is not reasonably publicly available on “EDGAR”
or Party B’s internet home page, promptly upon reasonable request and in any
event no later than 45 days after the end of the relevant fiscal quarterly
period.

Yes

Party A and Party B

Copy of the annual report of such party, containing annual audited consolidated
financial statements, for its most recently ended fiscal year prepared in
accordance with generally accepted accounting principles in the country in which
such party is organized, consistently applied and certified by independent
certified public accountants or chartered accountants.

Where such financial statement is not reasonably publicly available on “EDGAR”
or such party’s internet home page, promptly upon reasonable request and in any
event no later than 60 days after the end of each fiscal year of such party.

Yes

Party B

Monthly certification from the CFO or Comptroller (or acceptable designee) of
Party B that Party B is in compliance with the minimum Available Cash Liquidity
requirement (under Part 1(h)(iv)).

As soon as available and in any event within ten Local Business Days after the
end of each month.

Yes

Party A and Party B

 Such other documents as the other party may reasonably request in connection
with each Transaction so long as providing such documents would not materially
prejudice the legal or commercial position of the party in receipt of the
request as determined in good faith by such party.

Promptly upon request.

Yes








24




--------------------------------------------------------------------------------

Part 4. Miscellaneous.

(a)

Addresses for Notices.  For the purpose of Section 12(a) of this Agreement:

Address for Notices or Communications to Party A:-

Notices should be sent to the address of the relevant branch set out in the
relevant Confirmation (as may be amended from time to time), provided that in
the case of notices or communications relating to Section 5, 6, 7, 11 or 13 to,
such notices should be sent to:

Address:   

Barclays Capital

200 Park Avenue

     

New York, New York 10166

Attention:  

General Counsel

Facsimile No.:  

(+1) 212-412-7519

Telephone No.:

(+1) 212-412-4000




Address for Notices or Communications to Party B:-

Notices should be sent to the address of the relevant branch set out in the
relevant Confirmation (as may be amended from time to time), provided that in
the case of notices or communications relating to Section 5, 6, 7, 11 or 13,
such notices should be sent to:




Address:  

Legg Mason, Inc.

100 Light Street

Baltimore, MD 21202

Attention:  

General Counsel

Facsimile No.:

410-454-4607

Telephone No.:  

410-539-0000




(b)

Process Agent.  For the purpose of Section 13(c) of this Agreement:-

 

Party A appoints as its Process Agent:  not applicable.




Party B appoints as its Process Agent:  not applicable




(c)

Offices.  The provisions of Section 10(a) will apply to this Agreement.




(d)

Multibranch Party.  For the purpose of Section 10(c) of this Agreement.




Party A is a Multibranch Party and may act through its London, Hong Kong, New
York, Tokyo, Mumbai, Seoul, Sydney, Taipei and Singapore offices.




Party B is not a Multibranch Party.




(e)

Calculation Agent.  The Calculation Agent will be Party A.

 

(f)

Credit Support Document.  Details of any Credit Support Document: the Credit
Support Annex to this Schedule between Party A and Party B which supplements,
forms part of, and is subject to this Agreement.




(g)

Credit Support Provider.




Credit Support Provider means in relation to Party A: none.




Credit Support Provider means in relation to Party B: none.                  




(h)

Governing Law.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW
DOCTRINE (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).








25




--------------------------------------------------------------------------------

(i)

Netting of Payments. Section 2(c)(ii) of this Agreement will apply to
Transactions under this Agreement, with effect from the date of this Agreement,
save that in relation to FX and Currency Option Transactions Section 2(c)(ii)
will not apply.




(j)

"Affiliate" will have the meaning specified in Section 14 of this Agreement.  







Part 5. Other Provisions.




(a)

Confirmations.  For each Transaction Party A and Party B agree to enter into
under this Agreement, Party A shall use reasonable efforts to promptly send to
Party B a Confirmation setting forth the terms of such Transaction.  Party B
shall execute and return the Confirmation promptly.  Any correction of an error
shall be made promptly upon receipt of the telex or the facsimile transmission.




(b)

Right of Set-off.  Section 6 of the Agreement is amended by the inclusion of the
following new subsection 6(f):




“Right of Set-off.  In addition to any rights of set-off a party may have as a
matter of law or otherwise, upon the occurrence of an Event of Default with
respect to a party or an Illegality, Credit Event Upon Merger or Additional
Termination Event where such party is the only Affected Party (in each case,
“Party X”), the other party (“Party Y”) will have the right (but not the
obligation) without prior notice to Party X or any other person to set-off any
obligation of Party X owing to Party Y or any of Party Y’s Affiliates, branches
or offices (whether or not arising under this Agreement, whether or not matured,
whether or not contingent, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Party Y or any of
Party Y’s Affiliates, branches or offices owing to Party X (whether or not
arising under this Agreement, whether or not matured, whether or not contingent,
and regardless of the currency, place of payment or booking office of the
obligation).




In order to enable Party Y to exercise its rights of set-off, (i) Party Y may in
good faith convert any obligation to another currency at a market rate
determined by Party Y and set-off in respect of that converted amount and/or
(ii) if an obligation is unascertained, Party Y may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.




Nothing in this paragraph will be deemed to constitute or create a charge or
other security interest.




This Section 6(f) shall be without prejudice and in addition to any right of
set-off, combination of accounts, lien or other right to which any party is at
any time otherwise entitled (whether by operation of law, contract or
otherwise).”




(c)

Consent to Recording.  Each party (i) consents to the monitoring or recording,
at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording.  Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to this Agreement or any Transaction.




(d)

Modified Representation.  For purposes of Section 3(d) of this Agreement, the
following shall be added immediately prior to the period at the end thereof:




“; provided, however, that in the case of financial statements delivered by
either party, the only representation being made by either party is that such
financial statements give a fair view of the state of affairs of the relevant
entity to which they relate as at the date of such financial statements.”








26




--------------------------------------------------------------------------------

(e)

Relationship Between the Parties.  Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):




(i)

Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisors as it has deemed necessary.  It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.




(ii)

Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the financial and
other risks of that Transaction.




(iii)

Status of Parties.  The other party is not acting as a fiduciary or an advisor
for it in respect of that Transaction.




(iv)

No Agency.  It is entering into this Agreement and each Transaction as principal
and not as agent of any person.




(f)

Existing Agreements. Effective as of the date hereof, this Agreement shall
supersede any existing agreement or agreements between the parties relating to
any Specified Transaction (as defined below) entered into through any of the
Offices of the parties listed in Part 4(d) of this Schedule, other than any
agreement or agreements relating to, and solely applicable to, a Transaction or
Transactions specifically and individually identified within such agreement or
agreements, by reference to the terms of the Transaction or Transactions. All
confirmations relating to such Specified Transactions shall be Confirmations
under this Agreement and such Specified Transactions shall be Transactions under
this Agreement. For the purpose of this provision only, the definition of
Specified Transaction shall be as defined in Section 14 of the Master Agreement
amended by the deletion of the words “, subject to the Schedule,” from the first
line and “this Agreement or” from the final line.




If, on the date hereof, any sum remains payable under that superseded agreement
as a result of any Transaction, this Agreement shall apply in relation thereto
with any necessary consequential amendments.




 (g)

Conditions Precedent to Delivery of Credit Support Documents.  For the purposes
of Section 2(a)(iii) of this Agreement, and notwithstanding anything to the
contrary included in this Agreement, each obligation of Party A under this
Agreement, including those set forth under Section 2(a)(i) with respect to each
Transaction entered into pursuant hereto, is, where there is a Credit Support
Document specified in this Agreement or in any Confirmation, subject to the
condition precedent that Party A will have received all Credit Support Documents
duly executed and in a form satisfactory to Party A.




(h)

Additional Events of Default.  Section 5(a) of this Agreement is amended by
adding the following additional Events of Default with respect to Party B only:
None.




(i)

Waiver of Right to Trial by Jury.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION.
 EACH PARTY ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND PROVIDE FOR ANY CREDIT SUPPORT DOCUMENT, AS





27




--------------------------------------------------------------------------------

APPLICABLE, BY AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
PARAGRAPH.




(j)

Additional Representations.  For purposes of Section 3 of this Agreement, the
following shall be added immediately following paragraph (f) thereof:




“(g) It is an "eligible contract participant" within the meaning of the
Commodity Exchange Act, as amended.




Part 6. Additional Terms for FX Transactions and Currency Option Transactions.




(a)

Incorporation of 1998 ISDA FX and Currency Option Definitions. The definitions
and provisions contained in the 1998 ISDA FX and Currency Option Definitions (as
amended and supplemented by the 1998 ISDA Euro Definitions, together the “1998
FX Definitions”) as published by the International Swaps and Derivatives
Association, Inc. and Emerging Markets Traders Association, are incorporated
into any Confirmation, with respect to FX Transactions or Currency Options,
which supplements and forms part of this Agreement, and all capitalized terms
used in a Confirmation shall have the meaning set forth in the 1998 FX
Definitions, unless otherwise defined in a Confirmation.




(b)

Confirmations.   Any FX Transaction or Currency Option into which the parties
may before the date of this Agreement have entered, or may in the future enter,
where the relevant Confirmation on its face does not expressly exclude the
application of this Agreement, shall (to the extent not otherwise provided for
in this Agreement) be subject to, governed by and construed in accordance with
this Agreement (in substitution for any existing terms, if any, whether express
or implied).  Each such FX Transaction and Currency Option shall be a
Transaction, and the documents and other confirming evidence (including
electronic messages on an electronic messaging service) exchanged between the
parties confirming such FX Transaction or Currency Option shall each be a
Confirmation (even where not so specified therein), for the purposes of this
Agreement.







BARCLAYS BANK PLC

LEGG MASON INC.










By: /s/ John Lovisolo

By: /s/Charles J. Daley, Jr.    

 Name:  John Lovisolo

Name: Charles J. Daley, Jr.

     Title: MD

Title: Senior Vice President,

Chief Financial Officer and Treasurer

  Date: 12/28/2008

Date: 12/28/2008








28


